This office action is in response to the amendment and remarks filed on 08/12/2021.  Claims 1-7 are currently pending and being examined.
Allowable Subject Matter
2.	Claims 1-7 are allowed.
With respect to claim 1, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “a headend connected to the combustor, the headend including a second shell surrounding 10a plurality of ceramic ion transfer membrane (ITM) tubes equally spaced longitudinally within the headend, wherein each air tube is further connected to an air space in the headend between the plurality of ITM tubes, the headend further including a first oxygen depleted air outlet; a preheating unit connected to the headend, the preheating unit having a third shell surrounding a heat exchange tube, a fuel port, a recirculated CO2 inlet port, an oxygen depleted 15air inlet and a second oxygen depleted air outlet; a thermally insulated pipe connected between the first oxygen depleted air outlet and the oxygen depleted air inlet; wherein the preheating unit receives fuel and recirculated CO2 from the fuel port and recirculated CO2 port respectively, wherein the fuel and recycled CO2 are preheated in the 20preheating unit, enter the ITM tubes, mix homogeneously with oxygen, burn as flamelets, and generate combustion products in the combustor, wherein the combustion products exit the combustor at the combustion outlet port”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741